          CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


TANYA BALKO,                                    Case No.: 0:20-cv-1966
                      Plaintiff,
                                                COMPLAINT AND
v.                                              DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION                            FCRA, 15 USC §1681e(b) & i
SOLUTIONS, INC and TRANS UNION,
LLC, Defendants.




       Plaintiff Tanya Balko (“Plaintiff”), through Plaintiff’s attorneys, alleges the

following against Defendant Experian Information Solutions, Inc. (“Experian”),

Defendant Trans Union, LLC (“Trans Union”)

                                        INTRODUCTION

1. Count I and II of Plaintiff’s Complaint are based upon the Fair Credit Reporting Act,

     15 U.S.C. § 1681 et seq. The FCRA is a federal statute that broadly regulates the credit

     reporting agencies and furnishers of credit information. Among other things, the

     FCRA prohibits credit reporting agencies and furnishers from reporting incomplete or

     inaccurate information on a consumer’s credit report.

                                   JURISDICTION AND VENUE

2. The District Court has federal question jurisdiction over these claims pursuant to 28

     U.S.C. § 1331; 15 U.S.C. § 1681.

3. Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial

     part of the events or omissions giving rise to the claim occurred in this district.

                                             -1/9-
         CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 2 of 9




4. Defendants transact business here; as such, personal jurisdiction is established.

                                            PARTIES

5. Plaintiff Tanya Balko is a natural person residing in Marshall, Lyon County,

    Minnesota.

6. Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. §1681a(c).

7. Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. § 1681a(f)).

    On information and belief, Experian is regularly engaged in the business of

    assembling, evaluating, and disbursing information concerning consumers for the

    purpose of furnishing consumer reports, as defined in 15 USC 1681a(d), to third

    parties. Experian’s principal place of business is located at 475 Anton Boulevard,

    Costa Mesa, California 92626.

8. Defendant Trans Union is a credit reporting agency, as defined in 15 U.S.C. §

    1681a(f)). On information and belief, Trans Union is regularly engaged in the

    business of assembling, evaluating, and disbursing information concerning

    consumers for the purpose of furnishing consumer reports, as defined in 15 USC

    1681a(d), to third parties. Trans Union’s principal place of business is located at 555

    West Adams Street, Chicago, Illinois 60661.

9. At all relevant times, Defendants acted through duly authorized agents, employees,

    officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

    subrogees, representatives, and insurers.

                                 FACTUAL ALLEGATIONS

10. On or about August 5, 2019, Plaintiff filed for a voluntary bankruptcy under Chapter

                                            -2/9-
         CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 3 of 9




    7 of Title 11, the Bankruptcy Code, in the District of Minnesota (St. Paul), case

    number 19-32475.

11. During the bankruptcy process, Plaintiff reaffirmed her USDA Rural Housing

    Service (“USDA Rural Development”) debt (#4111****) on or about September 17,

    2019, meaning Plaintiff remained personally responsible for the debt and the same

    was not included in her bankruptcy discharge.

12. Plaintiff fully complied with the Bankruptcy; Plaintiff was discharged on or about

    October 29, 2019.

                                     Inaccurate Reporting

13. Plaintiff filed her bankruptcy and reaffirmed the debt with USDA Rural Development

    for the purpose of obtaining a fresh start and rebuilding her credit.

14. Plaintiff subsequently obtained her Experian, Trans Union, and non-party Equifax

    consumer credit reports to make sure the post-bankruptcy reporting was accurate.

15. Plaintiff discovered that Experian was reporting the USDA account inaccurately as

    “Discharged through Bankruptcy Chapter 7.”

16. Plaintiff has continued to make timely payments on the USDA account.

17. Plaintiff’s positive payment history on the USDA account is important to Plaintiff’s

    efforts to reestablish her credit.

18. Experian’s reporting was patently false and materially misleading as the USDA

    account was reaffirmed and was not discharged in Plaintiff’s bankruptcy.

19. Plaintiff discovered that Trans Union was also reporting Plaintiff’s USDA account

    inaccurately as having been included in Plaintiff’s bankruptcy. Specifically, Trans

                                           -3/9-
          CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 4 of 9




    Union reporting the account as closed and “relationship terminated” on October 31,

    2019 with “Chapter 7 Bankruptcy” in the remarks section.

20. Trans Union’s reporting was patently false and materially misleading as the USDA

    account was reaffirmed and was not discharged in Plaintiff’s bankruptcy.

21. Trans Union was not accurately reporting Plaintiff’s positive payment history on the

    USDA account.

22. Trans Union knew or should have known that its reporting of the USDA account was

    inaccurate because it was reporting Plaintiff’s other reaffirmed account as “CH 7

    REAFFIRMATION OF DEBT.”

                                Plaintiff’s Dispute Letters

23. On or about April 14, 2020, Plaintiff sent a letter to Experian and Trans Union,

    disputing their inaccurate reporting of Plaintiff’s USDA account.

24. The letter specifically explained that Plaintiff did not include the USDA account in

    her bankruptcy, that she continued to be responsible for the debt, and that she has

    made all of her payments on time.

25. Upon information and belief, Experian and Trans Union received Plaintiff’s dispute

    letter.

26. Upon information and belief, Experian and Trans Union forwarded Plaintiff’s dispute

    to the USDA.

              Dispute Responses And Continued Inaccurate Reporting

27. On or about May 14, 2020, Experian responded to Plaintiff’s dispute letter.

28. Experian’s response letter indicated that the reporting of Plaintiff’s USDA account

                                          -4/9-
         CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 5 of 9




    was “verified as accurate” and that Experian would continue to report the account as

    discharged in the Chapter 7 Bankruptcy.

29. On or about May 3, 2020, Trans Union responded to Plaintiff’s dispute letter.

30. Trans Union’s response letter indicated that Trans Union would continue to report

    the USDA account as included in the Chapter 7 Bankruptcy. Not only did Trans

    Union fail to correct its inaccurate reporting, but it added “Account included in

    Bankruptcy” to the account’s pay status after conducting its reinvestigation.

                                          Damages

31. As a result of Defendants’ conduct, Plaintiff has sustained actual damages including

    but not limited to, embarrassment, anguish, and emotional and mental pain.

32. Defendants’ conduct exacerbated Plaintiff’s frustration during the already stressful

    post-bankruptcy period by making it more difficult for Plaintiff to rebuild her credit.

33. Defendants’ conduct reduced Plaintiff’s access to credit by reporting materially

    misleading and patently false information on Plaintiff’s consumer credit report.

34. In or around July 2020, Plaintiff applied for and was denied credit from Mission

    Lane. The credit denial letter sent to Plaintiff indicated that Mission Lane’s decision

    was based on information obtained from Plaintiff’s Trans Union credit report.

35. Plaintiff was also denied credit from Capital One, in or around July 2020. Capital

    One’s denial letter indicated that Plaintiff received a “custom risk score” of 823 (on

    a scale of 301-900).

36. Upon information and belief, Capital One calculated Plaintiff’s “custom risk score”

    based on inaccurate information obtained from Plaintiff’s Experian and Trans Union

                                           -5/9-
         CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 6 of 9




    credit reports.

                                           COUNT I
                             Defendants Experian and Trans Union
                      (Violations of the FCRA, 15 U.S.C. § 1681 et seq)

37. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

    length herein.

38. Defendant Experian and Trans Union violated the FCRA. Defendants’ violations

    include but are not limited to:

39. Defendants violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures

    to assure maximum possible accuracy of the information concerning the individual

    about whom the report relates.

40. Defendants reported Plaintiff’s USDA account as included in the bankruptcy when

    the Account was reaffirmed.

41. Further, the FCRA provides that if the completeness or accuracy of any item of

    information contained in a consumer’s file at a consumer reporting agency is disputed

    by the consumer and the consumer notifies the agency directly of such dispute, the

    agency shall conduct a reasonable reinvestigation to determine whether the disputed

    information is inaccurate, or it must delete the item from the file within thirty (30)

    days of receiving the consumer’s dispute notice. 15 U.S.C. § 1681i(a)(2)(A).

42. The FCRA further requires the credit reporting agency, within 5 business days of

    receiving notice of the consumer’s dispute, to provide notification of the dispute to

    the person who furnished the information in dispute and requires the credit reporting

    agency to “include all relevant information regarding the dispute that the agency

                                            -6/9-
          CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 7 of 9




    received from the consumer.” 15 U.S.C. § 1681i(a)(2)(A). In conducting its

    reinvestigation of disputed information in a consumer report, the credit-reporting

    agency is required to “review and consider all relevant information submitted by the

    consumer.”

43. Defendants failed to conduct a reasonable reinvestigation of the inaccuracy that

    Plaintiff disputed in violation of 15 U.S.C. § 1681i:

          a. Defendant Experian verified the USDA account as being accurately reported

                 and continued to report the account as included in bankruptcy.

          b. Defendant Trans Union continued to report the USDA account as included

                 in bankruptcy. After conducting its reinvestigation, Trans Union began

                 reporting the account’s pay status as “Account included in Bankruptcy,”

                 thereby increasing the amount of inaccurate information being reported by

                 Trans Union on Plaintiff’s credit report.

44. Defendants failed to review and consider all relevant information submitted by

    Plaintiff.

45. Defendants’ inaccurate reporting of Plaintiff’s USDA account, and failure to conduct

    a reasonable reinvestigation, has caused Plaintiff to suffer, stress, anxiety, headaches,

    frustration, and emotional and mental pain and anguish, a decreased credit score and

    credit denials.

46. Defendants’ acts, as described above, were done willfully and knowingly.

47. As a result of the foregoing violations of the FCRA, Defendants are liable to Plaintiff

    for actual, statutory and punitive damages, as well as attorneys’ fees and costs.

                                              -7/9-
          CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 8 of 9




                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Tanya Balko respectfully requests judgment be entered

against Defendants for the following:

           a. Declaratory judgment that Defendants Experian Information Solutions, Inc.,

               and Trans Union LLC violated the FCRA;

           b. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

           c. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

           d. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

           e. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

               and 1681o(a)(2);

           f. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

               allowed under the law; and

           g. Any other relief that this Court deems appropriate.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.

       Respectfully submitted this (15) day of September 2020.

                                          By: /s/Christopher Dunn
                                          Christopher Dunn
                                          Bar Number: 0400686
                                          Attorney for Plaintiff Michele Beers
                                          Hoglund, Chwialkowski & Mrozik, PLLC
                                          1781 Country Road B West
                                          Roseville, MN 55113
                                          Telephone: (651) 628-9929

                                              -8/9-
CASE 0:20-cv-01966-JRT-TNL Doc. 1 Filed 09/15/20 Page 9 of 9




                       Email: chip.dunn@hoglundlaw.com




                           -9/9-
